Citation Nr: 1410258	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for neurovascular compression syndrome of the right upper extremity, with tendonitis, rotator cuff and shoulder impingement (right shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  

The Veteran was afforded a VA examination in March 2011.  The examiner reported that the Veteran had slight tenderness of the right shoulder on palpation, but that there was no swelling, heat or redness.  The examiner confirmed the appropriate diagnoses were tendonitis and mild degenerative changes of the acromioclavicular (AC) joint of the right shoulder.  Flexion, abduction and internal rotation were all measured as limited in motion, while extension, adduction, and external rotation were noted to be normal.  In November 2011, seven months later, the Veteran submitted a statement as follows, "My right shoulder has worsen[ed] in pain, and range of motion is limited."  In December 2012, at the Board hearing, the Veteran submitted statements from two friends, which note their personal observations that the Veteran's shoulder had recently worsened in severity.  During the hearing, he testified that the March 2011 VA examiner's findings were inaccurate and did not depict the severity of his right shoulder disability.  More recently, in December 2013, the Veteran submitted private physical therapy records showing that he continues treatment for his right shoulder disability.  As the evidence shows that the Veteran's right shoulder disability may be of a greater severity than the March 2011 examination report reflects, and that he has undergone continuing treatment, the Board finds that a remand to afford the Veteran a current VA examination is in order.

As to the Veteran's treatment records, the Veteran submitted current private treatment records in December 2013.  The Veteran's treatment records from the Pittsburgh, Pennsylvania, VA Medical Center (VAMC) are in the claims files dated between February 17, 2010, and September 11, 2012.  On remand, relevant ongoing private and VA medical records should be obtained.  

Finally, subsequent to the issuance of the June 2012 statement of the case,  additional evidence, including private treatment records related to the Veteran's right shoulder rehabilitation, was associated with the claims file.  While some of this evidence was submitted with waiver of initial consideration by the RO, the records submitted by the Veteran in December 2013 did not include such a waiver.  Accordingly, on remand, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2013). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of his right shoulder disability from September 2012, including but not limited to records from the Pittsburgh VAMC and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination or examinations by an examiner or examiners with sufficient expertise to determine the severity of his right shoulder disability.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required to rate the disability, to include on the basis of limitation of motion and the basis of neurological impairment.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                               (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


